Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 11, 2022

The Court of Appeals hereby passes the following order:

A22D0425. EDUARDO S. CASTILLANOS v. THE STATE.

      Eduardo S. Castillanos was convicted1 and did not file a timely appeal.
Castillanos filed a pro se motion for out-of-time appeal, which the trial court
dismissed. Castillanos has filed this application for discretionary review of the trial
court’s order. We lack jurisdiction.
      In Cook v. State, 313 Ga. 471, 506 (5) (870 SE2d 758) (2022), the Supreme
Court determined that a trial court lacks authority to grant an out-of-time appeal.
Castillanos, therefore, “had no right to file a motion for an out-of-time appeal in the
trial court; his remedy, if any, lies in habeas corpus.” Rutledge v. State, 313 Ga. 460,
461 (870 SE2d 720) (2022). Thus, the trial court correctly determined that it did not
have jurisdiction to grant Castillanos’s motion for out-of-time appeal, and the trial
court’s order dismissing the motion does not present a cognizable basis for an appeal.
See Henderson v. State, 303 Ga. 241, 244 (2) (811 SE2d 388) (2018). Accordingly,
this application is hereby DISMISSED.
                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          07/11/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
          Castillanos’s application materials do not state the nature of his conviction.